DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	This application, filed March 16, 2021, is the national stage entry of PCT/JP2018/035968, filed September 27, 2018.  Claims 1-17 are pending.

EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tsuyoshi Nakamura, attorney for the applicant, on September 15, 2021.
The application has been amended as follows:  the title of the application is amended to:
SYSTEM, MANAGEMENT METHOD, AND INFORMATION PROCESSING DEVICE FOR DETERMININATION OF PARKING POSITION OF VEHICLE 



Allowable Subject Matter
4.	Claims 1, 16, and 17 and claims 2-15, which depend from claim 1, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a system for a straddle type vehicle, comprising a position locating unit provided on the straddle type vehicle and configured to locate a position of the straddle type vehicle, wherein a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position 
Klimek (US 8,768,604 B1) discloses a GPS device used with a motorcycle (col. 3, lines 23-27), wherein processed GPS data is uploaded to a server from first and second vehicles, and the server normalizes the data for synchronized display (col. 1, line 59 – col. 2, line 3), but Klimek does not disclose, at least, a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position acquisition unit when the straddle type vehicle is parked, and wherein the determination unit determines the parking position by correcting the position of the straddle type vehicle located by the position locating unit by using the position of the peripheral vehicle acquired by the position acquisition unit. 
Bennett et al. (US 2011/0018759 A1) discloses a motorcycle comprising a GPS navigation system that detects when the vehicle is powered down and then passes its coordinates to a GPS enabled wireless phone ([0021], [0025], [0041]), but Bennett does not disclose, at least, a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position acquisition unit when the straddle type vehicle is parked, and wherein the determination unit determines the parking position by correcting the position of the straddle type vehicle located by the position locating unit by using the position of the peripheral vehicle acquired by the position acquisition unit.
Lin et al. (US 2018/0108259 A1) teaches a motorcycle that comprises a mobile device that determines its location ([0027], [0048]), but Lin does not disclose, at least, a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position acquisition unit when the straddle type vehicle is parked, and wherein the determination unit determines the parking position by correcting the position of the straddle type vehicle located by the position locating unit by using the position of the peripheral vehicle acquired by the position acquisition unit.
Rosen et al. (US 2019/0103024 A1) discloses parking space lights that work together to determine that a motorcycle is occupying parking space [0075], but Rosen does not disclose, at least, a position locating unit provided on the straddle type vehicle and configured to locate a position of the straddle type vehicle, wherein a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position acquisition unit when the straddle type vehicle is parked, and wherein the determination unit determines the parking position by correcting the position of the straddle type vehicle located by the position locating unit by using the position of the peripheral vehicle acquired by the position acquisition unit.
Dutt (US 2010/0117863 A1) discloses a system comprising sensors embedded in parking support structures, such as parking lot lanes, that detect the presence of a motorcycle ([0046]), but Dutt does not disclose, at least, a position locating unit provided on the straddle type vehicle and configured to locate a position of the straddle type vehicle, wherein a determination unit that determines a parking position at which a straddle type vehicle is parked based on a position of the straddle type vehicle located by the position locating unit and a position of a peripheral vehicle acquired by the position acquisition unit when the straddle type vehicle is parked, and wherein the determination unit determines the parking position by correcting the position of the straddle type vehicle located by the position locating unit by using the position of the peripheral vehicle acquired by the position acquisition unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873.  The examiner can normally be reached on Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN F MORTELL/Primary Examiner, Art Unit 2689